Citation Nr: 1632118	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to a rating in excess of 10 percent for right patellofemoral syndrome, status post arthroscopy.

4.  Entitlement to an initial compensable rating for the right knee surgical scar.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

During treatment by C. R., M.D. in February 2008, it was noted that the Veteran had filed a worker's compensation claim in 2006.  Records associated with that claim are not of record.  

A VA Form 21-8940, received in November 2009, shows that the Veteran worked for the Charlotte Area Transit System as a bus driver from February 2007 to May 2008.  The evidence of record shows that he was terminated.  Information from the Charlotte Area Transit System, received in April 2010, shows that a Department of Transportation physical examination was a pre-requisite for employment.  The report of that examination has not been associated with the claims file.  

On a VA Form 21-4192, received in March 2010, it was noted that the Veteran had worked for Office Depot as a truck driver from October 1999 to March 2006.  He had reportedly been terminated due to an unspecified partial/total disability.  Records of the Veteran's termination and the relevant medical records have not been associated with the claims file.  

With respect to all of the issues on appeal, the Veteran was sent a Statement of the Case in January 2012 and perfected his appeal later that month.  Since that time, there has been substantial development of the record including a January 2014 rating decision denying an increased rating for the service-connected right patellofemoral syndrome, status post arthroscopy.  However, the Veteran has not been sent a supplemental statement of the case.  

In light of the foregoing, additional development of the record is needed prior to further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and address of the employer he worked for at the time of his worker's compensation claim.  Also request the date and the reason that he filed that claim and any records relating to that claim or that he provide a release so that VA can request those records.  

2.  Then, ask for copies of the Veteran's employment records from Office Deport where he worked from October 1999 to March 2006.  Also ask for copies of the Veteran's employment records from the Charlotte Area Transit System where he worked as a bus driver from February 2007 to May 2008.  The records should include but are not limited to, the Veteran's employment applications; medical records, including, report of any pre-employment physical examinations; copies of the Veteran's attendance records and the reasons for any absences; reports of duty limitations, employer accommodations, or job changes and the reasons for those limitations, accommodations, or changes; reports of worker's compensation claims or claims for other disability benefits; and reports of all records associated with any terminations.  Also request that the Veteran provide any employment records in his possession which address those issues.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims file.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

